PRATT, J.
This is a certiorari to review the determination of referees appointed by the county judge of Suffolk county, that affirmed an order of highway commissioners of the town of Southampton laying out a highway in said town. Considerable evidence was produced before the referees, but it fails to show to my mind that there is any such public necessity for the road as will warrant doing the injury that must result to the rights of the relator. The evidence is undisputed that, where the proposed road is laid out, the land of the relator is worth $1,500 per acre, and that it *583would cut off and render worthless quite a strip of land, be a serious blot, and render unsalable his whole property. Again, the weight of evidence seems to be that a much better route to serve the public convenience, and involving much less injury to the relator, can be laid to the west of the proposed route, and also a route on the west side of the creek. It also seems quite inequitable that the route should be laid upon land of the relator, when the evidence shows that it might be placed between the lands'of Goodman and the relator, which would afford equal facilities of travel, afford as good, or better, landing for boats, as safe a harbor, and so much less injury to private property. On the whole case, we are forced to the' conclusion that no public necessity exists for the particular route laid out, and that the proposed road will result in great injury to the relator. Order reversed.